Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the original filing of 03/31/2020.  Claims 1-18 are pending and have been considered below.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4-6, 9-10, 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Castello et al. (US 2016/0041737).

Claim 1. Castello discloses a computer program product comprising a non-volatile computer readable medium and non-transitory program instructions embodied therein, the program instructions being configured to be executable by a processor to cause the processor to perform operations comprising:
receiving a first digital image (the user device receives the requested image (step 
710)) ([0040], fig. 7 step 710);
identifying a pixel resolution of a display screen, the pixel resolution of the display screen being less than a pixel resolution of the first digital image (the size of the screen of the user device is sent to a remote device.  In a particular embodiment, the image viewing capabilities may be implemented using the JTSlmageViewController library) ([0039]) [wherein the size of the screen affects the resolution ];
providing first data to the display screen to cause display of the first digital image at an image resolution adapted to the identified pixel resolution of the display screen, wherein a section of the first digital image displayed on the display screen at the image resolution adapted to the identified pixel resolution of the display screen comprises a first area of the display screen (a user may be using a mobile application on a user device and can scroll through a list or feed of images.  When a user scrolls to an image, a first request containing 1) an identification of the specific image and 2) the size of the screen of the user device is sent to a remote device) ([0039], [0033], fig. 5a);
receiving a user-initiated instruction to zoom in on the section of the first digital image; and providing, in response to receiving the user-initiated instruction to zoom in on the section of the first digital image, second data to the display screen to cause display of the section of the first digital image over a second area of the display screen that is greater than the first area of the display screen ([0034],[0035], figs. 5b,c).
Castello discloses all the limitations in different embodiments. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in one embodiment. One would have been motivated to do so to enable users quick, efficient and accurate zoom on a desired image. 

Claim 2. Castello discloses the computer program product of claim 1, wherein the user-initiated instruction to zoom in on a section of the first digital image includes an amount of magnification to be applied to the first digital image, wherein applying the amount of magnification to the first digital image using the first data would result in an image resolution that is less than the identified pixel resolution (step 730 may occur simultaneously with step 725 
so that the high resolution image is downloaded in the background while the device displays the enlarged version of the originally-requested image) ([0046], abstract fig. 5c). [wherein a pixelated originally requested image is displayed before a high resolution image]

Claim 4. Castello discloses the computer program product of claim 1, wherein the first digital image includes the second data, the operations further comprising: downscaling the second data to generate the first data for providing the first data to the display screen (Using the width of the device screen sent from step 705, the remote device sends an image link to the device wherein the width of the image matches the width of the device screen) ([0040], [0041]) [wherein based on the device screen, the second data will be downscaled accordingly], wherein the second data has a greater image resolution than the first data ([0037],[0047]).

Claim 5. Castello discloses the computer program product of claim 4, the operations further comprising: storing the second data on a local data storage device; retrieving, in response to receiving the user-initiated instruction to zoom in on the section of the first digital image, the second data from the local data storage device to generate the first data ([0047]-[0048]). 

Castello discloses the computer program product of claim 1, wherein the user-initiated instruction to zoom in on the section of the digital image is received from a touch-matrix (a tap on the mobile phone touch screen) ([0034], fig. 5b). 

Claim 9. Castello discloses the computer program product of claim 1, wherein the display screen is a touch-screen and the user-initiated instruction to zoom in on a section of the digital image is received from the touch-screen ([0034], fig. 5b). 

Claim 10. Castello discloses the computer program product of claim 1, wherein the user-initiated instruction to zoom in on a section of the digital image is received in a wireless signal from a mobile computing device ([0034]).

Claim 12. Castello discloses the computer program product of claim 1, wherein the user-initiated instruction to zoom in on the digital image includes an amount of magnification to be applied to the digital image based on a zoom gesture on a touch-matrix ([0034]).

Claim 13. Castello discloses the computer program product of claim 1, wherein the first digital image is one or more frame of a video (The output device 215 can be configured to display images, media files, text, or video, or play audio to a user through speaker output) ([0029]).

Claim 15. Castello discloses the computer program product of claim 1, wherein the first digital image is a still image (The output device 215 can be configured to display images, media files, text, or video, or play audio to a user through speaker output) ([0029]).

Claims 16 and 17 represents the apparatus and medium of claim 1 respectively and are rejected along the same rationale.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Castello et al. (US 2016/0041737) in view of Venkitasubramani et al. (US 10,972,744).

Claim 3. The computer program product of claim 2, but fails to explicitly disclose wherein the pixel resolution is 1080p, the first data has an image resolution of 1080p, and the second data has an image resolution of 4k.
However, Venkitasubramani et discloses wherein the pixel resolution is 1080p, the first data has an image resolution of 1080p, and the second data has an image resolution of 4k (col. 2, lines 61-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to enable better image display when zoom in.

6.	Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Castello et al. (US 2016/0041737) in view of Segal et al. (US 6,396,523).

Claim 7. Castello discloses the computer program product of claim 6, but fails to explicitly disclose wherein the touch-matrix is a component of a remote control that transmits a wireless signal communicating the user-initiated instruction.


Claim 8. Castello and Segal disclose the computer program product of claim 7, Segal further discloses wherein the wireless signal is an infrared signal (col. 3, lines 62-65). One would have been motivated to do so to enable users quick, efficient usage of the device in the entertainment environment.

Claim 14. Castello discloses the computer program product of claim 13, but fails to explicitly disclose the operations further comprising: receiving a user-initiated instruction to pause or play the video, wherein the user-initiated instruction to pause or play the video is received in response to a tap on a touch-matrix.
However, Segal discloses wherein the touch-matrix is a component of a remote control that transmits a wireless signal communicating the user-initiated instruction (col. 6, lines 1-17, fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to enable users quick, efficient usage of the device in the entertainment environment.

s 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Castello et al. (US 2016/0041737) in view of Weaver (US 2008/0189751).

Claim 11. Castello discloses the computer program product of claim 1, but fails to explicitly disclose the operations further comprising: receiving a user-initiated instruction to pan across the digital image being displayed on the display screen, wherein the user-initiated instruction to pan across the digital image is received in response to a swipe movement on a touch-matrix. 
However, Weaver discloses receiving a user-initiated instruction to pan across the digital image being displayed on the display screen, wherein the user-initiated instruction to pan across the digital image is received in response to a swipe movement on a touch-matrix (zoom and/or pan command is deactivated, then the exemplary embodiments restore standard resolution of a 
stream of data for the multimedia content) ([0008]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to facilitate users device handling.

Claim 18. Castello discloses the computer program product of claim 17, but fails to explicitly disclose the operations further comprising: submitting account credentials to a content server; and obtaining access to the second data in response to submitting valid account credentials, wherein an address of the designated device and/or the designated folder is stored in association with the account credentials, and wherein initiating transmission of the second data for the first digital image being displayed to a designated device and/or a designated folder, includes 
However, Weaver discloses submitting account credentials to a content server; and obtaining access to the second data in response to submitting valid account credentials, wherein an address of the designated device and/or the designated folder is stored in association with the account credentials, and wherein initiating transmission of the second data for the first digital image being displayed to a designated device and/or a designated folder, includes submitting a request to the content server that the second data for the first digital image be sent from the content server to the designated device and/or a designated folder ([0039]) [Wherein with an authorized user, this particular user will access his/her own personal device and private account with folders of data] . Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to assure secure connection to the content server.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171